Citation Nr: 1425675	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  12-11 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for service-connected left ankle disability, claimed as residuals of a left leg injury. 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel

INTRODUCTION

The Veteran had active duty service from January 1978 to January 1982 and from December 1990 to May 1991.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Jackson, Mississippi Department of Veterans Affairs (VA) Regional Office (RO).  In October 2012, a hearing was held before a Decision Review Officer (DRO) at the RO.  In March 2014, a Travel Board hearing was held before the undersigned.  Transcripts of these hearings are associated with the Veteran's claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was last afforded a VA examination for his left ankle disability in June 2012.  However, at the March 2014 hearing, he testified to a worsening of symptoms since that examination.  Specifically, the Veteran testified that he has increased pain in his left ankle and that he falls/faints when walking because of his ankle.  Falling/fainting was not reported on June 2012 examination.  In light of the allegation of worsening symptomatology, the Board concludes that a more contemporaneous examination to assess the current severity of the Veteran's service-connected left ankle disability is necessary.  38 U.S.C.A. § 5103A; Snuffer v. Gober, 10 Vet. App. 400 (1997).

Furthermore, the Veteran testified that he continues to receive treatment for his left ankle at the VA medical center (VAMC).  Updated records of such treatment are pertinent evidence in this matter, are constructively of record, and must be secured.  

Accordingly, the case is REMANDED for the following action:

1. The RO should secure for the record updated records of all VA treatment the Veteran has received for his left ankle disability, to include records from the Jackson VAMC from April 2014 to the present. 

2. The RO should then arrange for an orthopedic examination of the Veteran to ascertain the current severity of his left ankle disability.  His entire record must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies (specifically including range of motion studies) should be completed.  The examiner should note whether there are further functional limitations due to pain, weakness, fatigue and/or incoordination.  Additionally, the examiner should specifically comment on the impact the disability has on the Veteran's occupational functioning.

3. The RO should then review the record and readjudicate the claim.  If it remains denied, the RO should issue an appropriate SSOC, and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action 

must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



